Case 1:20-cr-00078-AT Document 169 Fildfrotrrsr2t=Pa
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

LAW OFFICE OF KENNETH J ak oeeey renee
P.L.L.C. —_——_
198 ROGERS AVENUE
BROOKLYN, NEW YORK 11225
PH (718) 403-9261 FAX (347) 402-7103
ken@kjmontgomerylaw.com

  
  

 

JANUARY 12, 2021

BY ECF

The Honorable Analisa Torres (AT)
United States District Court
Southern District of New York

500 Pearl Street

New York, New York 10007-1312

Re: United States v. Malik Tunstall, 20 Cr. 78 (AT)

Dear Judge Torres:

This letter is respectfully made on behalf of my client Mr. Tunstall who is
currently on home confinement. Upon Mr. Tunstall’s release on bond he secured employment
with his OSHA card. He was gainfully employed until the onset of the pandemic. Since the
pandemic he had been waiting for the construction job to resume, however he is aware of other
employment opportunities that may be “off the books”. Those opportunities would not be
allowed while on home detention. I have spoken to Pretrial, and pretrial consents to a curfew
with location monitoring, with the hours to be set at Pretrial Services’ discretion. Curfew would
allow Mr. Tunstall to seek employment. I have discussed this request with the Government and
they have no objection to this request.

Thank you for the Court’s time and consideration in this matter.

Respectfully,
Kennel GF 0) Ventgamou
GRANTED. 5/

Kenneth J. Montgomery
SO ORDERED.

Dated: January 13, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
